 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                    No. 2:14-cv-0798 MCE DB
12                         Plaintiff,
13            v.                                        ORDER
14    ELK HORN GAS INC.,
15                         Defendant.
16

17           Pursuant to Local Rule 302(c)(11), a judgment debtor examination is scheduled before the

18   undersigned on February 15, 2019. (ECF No. 79.) On February 12, 2019, plaintiff filed a motion

19   to continue the judgment debtor examination to May 24, 2019, to allow plaintiff to effect service

20   on the judgment debtor. (ECF No. 80.) Good cause appearing, plaintiff’s request will be granted.

21           Accordingly, IT IS HEREBY ORDERED that:

22           1. Plaintiff’s February 12, 2019 motion to continue (ECF No. 80) is granted; and

23           2. The February 15, 2019 judgment debtor examination is continued to Friday, May 24,

24   2019, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

25   Courtroom No. 27, before the undersigned.

26   Dated: February 13, 2019

27   DLB:6
     DB\orders\orders.civil\johnson0798.cont.jde2.ord
28
                                                        1
